 


109 HR 668 IH: To direct the Consumer Product Safety Commission to classify certain children’s products containing lead to be banned hazardous substances.
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 668 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Waxman (for himself, Mr. Brown of Ohio, Mr. McDermott, Ms. Millender-McDonald, and Mr. Rush) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Consumer Product Safety Commission to classify certain children’s products containing lead to be banned hazardous substances. 
 
 
1.Ban on children’s products containing lead 
(a)Banned hazardous substancesNot later than 180 days after the date of enactment of this Act, the Consumer Product Safety Commission (referred to in this Act as the Commission) shall prescribe regulations classifying any children’s product containing lead to be a banned hazardous substance within the meaning of section 2(q)(1) of the Hazardous Substances Act (15 U.S.C. 1261(q)(1)). 
(b)Definition of children’s product containing leadAs used in subsection (a), the term children’s product containing lead means any consumer product marketed for use by children under age 6, or whose substantial use by children under age 6 is foreseeable, and containing more than trace amounts of lead, as determined by the Commission and prescribed in the regulations required by subsection (a). 
(c)Certain electronic devicesIf, in prescribing the regulations required by subsection (a), the Commission determines that it is not feasible for certain electronic devices to comply with such regulations at the time the regulations shall take effect, the Commission shall, by regulation— 
(1)issue standards to reduce the exposure of and accessibility to lead in such electronic devices; and 
(2)establish a schedule by which such electronic devices shall be in full compliance with the regulations prescribed under subsection (a).  
 
